

Exhibit 10.24


IEC Electronics Corp.
Summary of 2010 Management Incentive Plan ("2010 MIP")


The 2010 MIP is a cash incentive plan which links awards to performance results
and is designed to provide cash incentive awards ("Awards") to five senior
management employees (the "Participants"): the Chief Executive Officer, the
Chief Financial Officer, the Executive Vice President and President of IEC
Contract Manufacturing, the Senior Vice President of Operations, and the
Director of Human Resources.


Each Participant will be eligible to receive an Award, if any, determined on the
basis of the degree of achievement of certain specified corporate level fiscal
year performance objectives, ("Performance Goals").  For fiscal 2010,
Performance Goals based upon the following measurements have been established:
Net Income Before Taxes and Incentives, Sales, Cash Flow, (Repayment of Funded
Debt) and On-Time Delivery.  The Compensation Committee has assigned a weighting
factor to each Performance Goal.


If the target goal (the “Target Goal”) for a Performance Goal is achieved, an
Award equal to a predetermined percentage (varying from 25% to 45%) of the
Participant's base salary earned during the fiscal year will be paid to the
Participant, (the "Target Award").  The incentive percentage of a Participant is
based upon his or her position within the Company. Below the achievement of a
threshold or minimum corporate level of performance ("Plan Entry"), no Awards
will be made.  If the Plan Entry performance level is achieved or exceeded, but
the Target Goal for a Performance Goal is not achieved, a pro rata payment, but
less than the Target Award, will be paid to each Participant.  If the Target
Goal for a Performance Goal is surpassed, Awards will increase depending on the
percentage of the Target Goal for each of the Performance Goals that is
achieved.  However, no Award to a Participant may exceed 200% of the Target
Award.


The Compensation Committee has prepared a formula or matrix prescribing the
extent to which a Participant's Award will be earned based upon the level of
achievement and the weighting of each Performance Goal.


After the end of the fiscal year, the Compensation Committee will determine the
extent to which the Performance Goals have been achieved and will calculate the
amount of the Award to be paid to each Participant (the “Calculated
Award”).  However, based on his evaluation of an individual Participant's
performance, the CEO may recommend to the Compensation Committee, that the
Calculated Award for any individual Participant be modified by plus or minus up
to 25%.  The Compensation Committee may also recommend to the full Board that
the Calculated Award for the CEO be modified by plus or minus up to 25%.  All
modifications to a Calculated Award must be approved by the Compensation
Committee.  In addition, any modification to the Calculated Award for the CEO
must be approved by the Board of Directors.  Use of the modification factor is
not expected to be an annual event, but is to be used sparingly, when the actual
results achieved, either positive or negative to the planned results, are not
appropriately reflected in the Calculated Award.

 

--------------------------------------------------------------------------------

 


Payment of any Award to a Participant will be made within fifteen (15) days
after receipt by the Company of the audited financial statements for Fiscal
2010.  In order to receive an Award, a Participant must be an employee of the
Company on the date such Award is to be distributed.


The 2010 MIP is based upon the organic growth of the Company.  If any
acquisition is made by the Company in Fiscal 2010, the Compensation Committee
will review the impact of such acquisition and determine what, if any, changes
should be made to the 2010 MIP.

b 

--------------------------------------------------------------------------------

 
